Case 20-51078-tnw      Doc 217     Filed 06/08/21 Entered 06/08/21 16:22:35          Desc Main
                                  Document      Page 1 of 8



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

IN RE:

BERNARD V. TEW                                                            CASE NO. 20-51078
ANDREA B. TEW                                                             CHAPTER 11

         DEBTORS IN POSSESSION


           MOTION FOR APPROVAL OF SETTLEMENT PURSUANT
     TO RULE 9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


         Come Bernard V. Tew and Andrea B. Tew (the “Debtors”), by counsel, and pursuant to

Fed. R. Bankr. P. 9019 respectfully move the Court for approval of a settlement with

Skatteforvaltningen, the authority of the Kingdom of Denmark charged with the assessment and

collection of Danish taxes (“SKAT”) (the “Motion”).       A copy of the proposed settlement

agreement (the “Settlement Agreement”) is attached hereto as Exhibit A.

         This Motion is made pursuant to Federal Rule of Bankruptcy Procedure 9019 and is

based on the points and authorities listed herein, the pleadings, papers, and other records on

file with the clerk of the Court, judicial notice of which is hereby respectfully requested, and

any argument or evidence to be presented at the time of the hearing of the Motion.

                           JURISDICTION AND BACKGROUND

         A.    The Bankruptcy Case

         1.      On July 23, 2020 (the “Petition Date”), the Debtors filed with this Court a

voluntary petition [ECF No. 1] for relief under Chapter 11 of the United States Bankruptcy Code,

11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”).




                                               1
Case 20-51078-tnw      Doc 217     Filed 06/08/21 Entered 06/08/21 16:22:35           Desc Main
                                  Document      Page 2 of 8



       2.        This Court has jurisdiction over this Chapter 11 case under 28 U.S.C. §§ 157 and

1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b) (2)(A),(B) and (O).

       3.        Debtors are married individuals who reside in Woodford County, Kentucky.

Accordingly, venue for the Debtors’ Chapter 11 case is proper in this District under 28 U.S.C. §

1408 and 1409.

       4.        No trustee or examiner has been appointed in this Chapter 11 case, and no

creditors’ committee or other official committee has been appointed. Charity Bird was appointed

as Subchapter V Trustee on July 24, 2020 [ECF No. 12], but the Debtors’ designation of the case

as a Subchapter V case was stricken by Order entered on September 30, 2020 [ECF No. 83]. Ms.

Bird filed her Chapter 11 Subchapter V Trustee’s Report of No Distribution on December 7, 2020

[ECF No. 128].

       5.     On January 27, 2021, the Debtors filed their Chapter 11 Plan of Reorganization

[ECF No. 138] and a supporting Disclosure Statement [ECF No. 139]. Numerous objections to

approval of the Disclosure Statement were lodged [ECF Nos. 151, 152, 154]. The Debtors filed an

Amended Disclosure Statement [ECF No. 170] on March 16, 2021, and a Second Amended

Disclosure Statement [ECF No. 185] and Amended Chapter 11 Plan of Reorganization (the

“Amended Plan”) [ECF No. 184] on March 31, 2021. On April 2, 2021, the Court entered its Order

Approving Disclosure Statement with Declarations and Fixing Time for Filing Acceptances or

Rejections of Plan, Combined with Notice Thereof [ECF No. 187] scheduling a preliminary

hearing on confirmation of the Plan for May 18, 2021.

       6.     On May 3, 2021, the Debtors filed their Motion for an Order Continuing

Confirmation Hearing, Extending Related Deadlines and to Grant Relief Without a Hearing [ECF

No. 190], which was granted by Order entered on May 5, 2021 [ECF No. 191]. A preliminary




                                               2
Case 20-51078-tnw       Doc 217     Filed 06/08/21 Entered 06/08/21 16:22:35            Desc Main
                                   Document      Page 3 of 8



hearing on confirmation of the Debtors’ Amended Plan is currently scheduled for June 23, 2021.

       B.      The SKAT claims.

       7.      SKAT has filed two unsecured claims in the Debtors’ case: Claim No. 18 in the

amount of $33,996,000.00 and Claim No. 19 in the amount of $2,389,000.00. The SKAT Claims

arise from twelve lawsuits naming Bernard Tew as a defendant and one naming Andrea Tew as a

defendant. The SKAT lawsuits are currently consolidated (along with many others) as In re:

Customs and Tax Administration of the Kingdom of Denmark (Skatteforvaltningen) Tax Refund

Scheme Litigation, Case No. 18-md-02865 (LAK) in the United States District Court for the

Southern District of New York (the “MDL Suit”).

       8.      The Debtors Amended Plan classifies the SKAT Claims as Contingent,

Unliquidated or Disputed Claims in Class 8, with a proposed treatment of objecting to the claims

on the grounds that the Debtors have no individual liability.

       9.      As reflected by the Debtors’ Schedules, the costs of defending the MDL Suit, as

well as parallel proceedings in Denmark, contributed substantially to their unsecured debts. In

addition, the pendency of the MDL Suit has a negative impact on Mr. Tews’ ability to engage in

securities trading, which is the primary method for funding the Amended Plan. Resolution of the

MDL Suit should ultimately benefit all of the Tews’ creditors.

       C.      The Proposed Settlement Agreement

       10.     The essential terms of the Settlement Agreement provide for SKAT to have allowed

Class 7 unsecured claims under the Amended Plan, or any subsequently filed plan, in the amount

of the filed SKAT Claims in exchange for dismissal of the Debtors as individual defendants in the

MDL Litigation. The Settlement Agreement also provides that the Debtors will cooperate with

SKAT in its efforts to pursue recovery against third parties related to the allegations set forth in




                                                 3
Case 20-51078-tnw              Doc 217       Filed 06/08/21 Entered 06/08/21 16:22:35                        Desc Main
                                            Document      Page 4 of 8



the MDL Suit. The specific terms of the Settlement Agreement should be reviewed, as this

description is intended only as a brief summary of the Settlement Agreement terms which impact

the Debtors. To the extent any of the descriptions of the Settlement Agreement provided herein

are inconsistent with the terms of the Settlement Agreement, the terms of the Settlement

Agreement shall control.

                                                    ARGUMENT

           A.       The Standard for Approval of Settlement Agreements

           11.      Compromise and settlement have long been an inherent component of the

bankruptcy process. Fed. R. Bankr. P. 9019 provides that, “[o]n motion by the trustee 1 and after

notice and a hearing, the court may approve a compromise or settlement.” When reviewing a

proposed settlement, the Court must determine that it is: (1) “fair and equitable,” Protective Comm.

for Ind. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); and (2)

in the best interests of the estate, In re Best Prods. Co., 168 B.R. 35, 50 (Bankr. S.D.N.Y. 1994).

Fed. R. Bankr. P. 9019(a) commits the approval or rejection of a settlement to the sound discretion

of the bankruptcy court. In re Michael, 183 B.R. 230, 232 (Bankr. D. Mont. 1995).

           12.      Two principles guide the determination of whether a proposed settlement is fair and

equitable.       First,    “‘[t]he    law    favors     compromise        and    not    litigation     for    its   own

sake…’” In re Fishell, 47 F.3d 1168, *2 (6th Cir. 1995) (unpublished table opinion) (quoting In

re A & C Properties, 784 F.2d 1377, 1380-81 (9th Cir.), cert. denied, 479 U.S. 854 (1986)); see

also Best Prods., 168 B.R. at 50; Nellis v. Shungrue, 165 B.R. 115, 123 (S.D.N.Y. 1994)

(recognizing “the general rule that settlements are favored . . .”). Second, settlements should be

approved if, after a review of the appropriate factors in evaluating a compromise for fairness and



1
    The Debtors have the authority to bring this Motion in lieu of a trustee pursuant to 11 U.S.C. § 1107.


                                                             4
Case 20-51078-tnw        Doc 217      Filed 06/08/21 Entered 06/08/21 16:22:35               Desc Main
                                     Document      Page 5 of 8



equity, the settlement falls above the lowest point on the continuum of reasonableness. See In re

W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983) (“[The] responsibility of the bankruptcy judge .

. . is not to decide the numerous questions of law and fact raised . . . but rather to canvass the issues

and see whether the settlement ‘fall[s] below the lowest point in the range of reasonableness.’”

(citation omitted)).

        13.     The factors to consider in evaluating fairness and equity of a proposed compromise

are: “‘(a) the probability of success in the litigation; (b) the difficulties, if any, to be encountered

in the matter of collection; (c) the complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it; and (d) the paramount interest of the creditors

and a proper deference to their reasonable views in the premises.’” Fishell, 47 F.3d at *3 (6th Cir.

1995) (quoting A & C Properties, 784 F.2d at 1381).

        14.     The Debtors are not required to satisfy each of these factors as long as the factors

as a whole favor approving the settlement. In considering the factors, “a precise determination

of the likely outcome is not required, since an exact judicial determination of the values at issue

would defeat the purpose of compromising the claim.” In re Telesphere Comm’s, Inc., 179 B.R.

544, 553 (Bankr. N.D. Ill. 1994) (internal quotations omitted).

        B.      The Proposed Settlement Agreement Is Fair and Equitable

        15.     The Debtors respectfully submit that the proposed Settlement Agreement satisfies

each of the relevant factors. If the Debtors do not enter into the Settlement Agreement, or if it is

not approved by this Court, the Debtors will be required to incur significant additional expenses

to resolve the SKAT Claims, including litigating a formal claim objection and an objection to

confirmation of the Amended Plan, along with the potential for one or more appeals. Moreover,

even if the Debtors were ultimately successful in defeating the SKAT Claims, the costs of litigating




                                                   5
Case 20-51078-tnw       Doc 217     Filed 06/08/21 Entered 06/08/21 16:22:35            Desc Main
                                   Document      Page 6 of 8



them would reduce the ultimate recovery for unsecured creditors in this case. The Debtors submit

that their limited resources are better spent resolving the remaining issues in this case, obtaining

confirmation of their Amended Plan and making distributions to creditors with allowed claims.

       16.     If approved, the Settlement Agreement will allow the Debtors to avoid the costs

associated with continuing to litigate the SKAT Claim, bring value to the estate through an

expected straightforward confirmation process, and resolve all claims, obligations, demands,

actions, causes of action and liabilities with respect to the SKAT Claims. Importantly, resolution

of the SKAT Claims under the Settlement Agreement are expected to advance the prosecution of

the Debtors’ claims against their insurance carriers alleging a wrongful denial of coverage, and to

simplify Mr. Tews’ ability to generate revenue from securities trading as it is expected that Mr.

Tew will now be able to communicate directly with any brokerage assisting with trades.

       17.     The Settlement Agreement is fair in light of the current stage of the Debtors’ case,

the expense associated with litigating treatment of the SKAT Claims and confirmation of the

Amended Plan. The terms of the Settlement Agreement fall within the reasonable range of likely

outcomes of the SKAT Claims, and will eliminate risks, costs, and delay associated with a formal

objection and objections to confirmation of the Amended Plan.

       18.     In sum, the Settlement Agreement provides a meaningful benefit to the Debtor’s

creditors by avoiding the substantial costs, delays, and risks of litigating the allowance of the

SKAT Claims and confirmation of the Amended Plan. The Settlement Agreement is the product

of arms-length good faith bargaining.

       19.     Accordingly, the Debtors have concluded in the exercise of their reasonable

business judgment that the benefits to be gained by resolving these matters on the terms set forth

in the Settlement Agreement outweigh the time and expense that would necessarily be attendant




                                                 6
Case 20-51078-tnw             Doc 217        Filed 06/08/21 Entered 06/08/21 16:22:35   Desc Main
                                            Document      Page 7 of 8



with a formal objection to the SKAT Claims and a contested confirmation hearing.

                                                 CONCLUSION

            For the foregoing reasons, the Debtors Trustee respectfully requests that the Court

  approve the Settlement Agreement and provide such other and further relief as the Court deems

  appropriate.

                                    NOTICE OF TELEPHONIC HEARING

            The Honorable Tracey N. Wise of the United States Bankruptcy Court for the Eastern

  District of Kentucky will hold a telephonic hearing on the foregoing Motion on June 23, 2021

  at 9:30 a.m., or as soon thereafter as counsel may be heard. Any person who desires to

  participate in the telephonic hearing should call (888) 363-4749 and use Access Code 6879731#.

  Please refer to https://www.kyeb.uscourts.gov/telephonic-hearing-instructions for telephonic

  call-in information.

                                                    Respectfully submitted,

                                                    DELCOTTO LAW GROUP PLLC

                                                    /s/ Dean A. Langdon, Esq.
                                                    KY Bar No. 40104
                                                    200 North Upper Street
                                                    Lexington, KY 40507
                                                    Telephone: (859) 231-5800
                                                    Facsimile: (859) 281-1179
                                                    dlangdon@dlgfirm.com
                                                    COUNSEL FOR DEBTORS

                                          CERTIFICATE OF SERVICE

       In addition to the parties who are served with this Motion by the Court’s ECF System, the
undersigned certifies that it has been served upon all creditors on the attached service list in the
manner indicated, including by first-class U.S. Mail, postage prepaid, on June 8, 2021.

                                                    /s/ Dean A. Langdon, Esq.
                                                    COUNSEL FOR DEBTORS
/Pleadings/SKAT Rule 9019 Mot V2 20210608.docx



                                                       7
                                              Case 20-51078-tnw                                 Doc 217                Filed 06/08/21 Entered 06/08/21 16:22:35                                                             Desc Main
                                                                                                                      Document      Page 8 of 8

Name                                       Address1                            Address2                      Address3                             City             State   Zip
AmEx                                       c/o Becket & Lee                    PO Box 3001                                                        Malvern          PA      19355­0701           VIA EMAIL: proofofclaim@becket­lee.com
BB&T ­ Auto                                P O Box 580048                                                                                         Charlotte        NC      28258­0048
Branch Banking & Trust, n/k/a Truist       PO Box 1847                         100­50­01­51                                                       Wilson           NC                   27894 VIA EMAIL: rmeyer@vctfirm.com; Bankruptcy@BBandT.com
Capital One/Saks Fifth Ave                                        3455 Hwy 80 West                                                                Jackson          MS                   39209
Central Bank                               c/o Tyler Powell, Esq.              250 W Main St, Ste 2800                                            Lexington        KY                   40507 VIA ECF: tpowell@fbtlaw.com
Citi MasterCard                            P O Box 9001037                                                                                        Louisville       KY      40290­1037
Citi MasterCard                            5800 S Corporate Place              Mail Code 234                                                      Sioux Falls      SD                   57108
Craig Cohen                                779 Bobolink Rd                                                                                        Highland Park    IL                   60035 VIA EMAIL: craigcohen517@gmail.com
Dave Nichols                               33 Lee's Hill Rd                                                                                       New Vernon       NJ                    7976
Dean Dorton                                Attn: Tena Adams                    250 W Main St #1400                                                Lexington        KY                   40507 VIA EMAIL: tadams@deandorton.com
Dinsmore & Shohl                           Attn: Jennifer M. Rixner            255 E Fifth St Suite 1900                                          Cincinnati       OH                   45202 VIA EMAIL: jennifer.rixner@dinsmore.com
Internal Revenue Service                   P.O. Box 7346                                                                                          Philadelphia     PA      19101­7346
J Crew/Comenity                            PO Box 182782                                                                                          Columbus         OH      43218­2782
Kentucky Farm Bureau                       PO Box 856096                                                                                          Louisville       KY      40285­6096
KY Dept. of Revenue                        Legal Branch ­ Bankruptcy Section   P. O. Box 5222                                                     Frankfort        KY                   40602
Lainie Tew                                 910 Aiken Road                                                                                         Versailles       KY                   40383
Lexington Country Club                     2550 Paris Pike                                                                                        Lexington        KY                   40511
Macy's Amex                                P O Box 9001094                                                                                        Louisville       KY      40290­1094
Macy's Amex                                9111 Duke Blvd                                                                                         Mason            OH                   45040
Macy's Amex                                c/o Keith A. Sparks, Esq.           Stenger & Stenger             2618 E Paris Ave Se                  Grand Rapids     MI                   49546
Madison Street LLC                         c/o Scott T. Rickman, Esq.          175 E Main St, Ste 200                                             Lexington        KY                   40507   VIA ECF: Scott Rickman ­ str@mpmfirm.com
Robert Simpson                             30 East 33rd St., 6th Floor                                                                            New York         NY                   10016   VIA EMAIL: rsimpson.nyc@gmail.com
Sallie Mae                                 PO Box 3229                                                                                            Wilmington       DE                   19804
Sam's Club/Synchrony                       c/o PRA Receivables Management      PO Box 41021                                                       Norfolk          VA                   23541   VIA EMAIL: Claims_RMSC@PRAGroup.com
Schulte Roth & Zabel LLP                   Attn: Daniel Shustock               919 Third Avenue                                                   New York         NY                   10022   VIA EMAIL: Kelly.Knight@srz.com
Seward & Kissel                            Mark J. Hyland, Esq.                One Battery Park Plaza                                             New York         NY                   10004   VIA EMAIL: hooper@sewkis.com
SKAT                                       c/o Mark A. Weinstein, Esq.         Hughes Hubbard & Reed         One Battery Park Plaza               New York         NY      10004­1482           VIA ECF: redwards@bsg­law.com and sdavidson@bsg­law.com
Talbot's/Comenity                          PO Box 182782                                                                                          Columbus         OH      43218­2782
Target Visa                                P O Box 660170                                                                                         Dallas           TX      75266­0170
Target Visa                                7000 Target Parkway N               Mail Stop NCD­0450                                                 Brooklyn Park    MN      55445­7301
Wilmington Savings Fund Society, Trustee   c/o Carrington Mortgage             1600 Douglass Rd              Suites 100­200­A, LLC                Anaheim          CA                   92806 Via ECF: Christopher D. Lee Esq. bkty@msfirm.com
Wilmington Savings Fund                    c/o Lucas J. Markushewski Esq.      Millsap & Singer LLC          10200 Forest Green Blvd, Ste 405     Louisville       KY                   40223 Via ECF: Christopher D. Lee Esq. bkty@msfirm.com
Brian J. Levy                              Burr & Forman LLP                   171 17th Street NW, Ste. 1100                                      Atlanta          GA                   30363
Robert M. Aldrich                          AldrichEgg LLC                      1220 Route 31 North, Ste. 23                                       Lebanon          NJ                    8833
Martin Sklar, Esq.                         Kleinberg Kaplan Wolff & Cohen PC   500 Fifth Ave                                                      New York         NY                   10110
Traditional Bank, Inc.                     c/o Farrah W. Ingram, Esq.          PO Box 950                                                         Mount Sterling   KY                   40353 VIA ECF: Farrah W. Ingram Esq. ­ fingram@whitepeckcarrington.com
Charity Bird, Trustee                                                                                                                                                                         VIA ECF: cbird@kaplanjohnsonlaw.com
John Daugherty, US Trustee                                                                                                                                                                    VIA ECF: john.daugherty@usdoj.gov
LSC 2020, LLC                              c/o Anthony Raluy, Esq.             Rendigs Fry Kiely & Dennis    500 W Jefferson St, Ste 1515         Louisville       KY                   40202 VIA ECF: traluy@rendigs.com
Commodore 42, LLC                          10205 Collins Ave., Ste. 1407                                                                          Bal Harbour      FL                   33154
The Entrust Group, LLC                     Custodian FBO Coby Devary IRA       555 12th St., Ste. 1250                                            Oakland          CA                   94607
Coby Devary                                1120 Chetford Dr.                                                                                      Lexington        KY                   40509
Bluegrass Retirement Grp Trust             910 Aiken Rd.                                                                                          Versailles       KY                   40383 VIA EMAIL: Bernie Tew <drtew@earthlink.net>; Andrea Tew <andreatew@mindspring.com>
Bluegrass Investmt. Mgmt. LLC              910 Aiken Rd.                                                                                          Versailles       KY                   40383 VIA EMAIL: Bernie Tew <drtew@earthlink.net>; Andrea Tew <andreatew@mindspring.com>
Bluegrass Investmt. Mgmt. LLC              Retirement Plan                     910 Aiken Rd                                                       Versailles       KY                   40383 VIA EMAIL: Bernie Tew <drtew@earthlink.net>; Andrea Tew <andreatew@mindspring.com>
SV Holdings LLC Retirement Plan            910 Aiken Rd.                                                                                          Versailles       KY                   40383 VIA EMAIL: Bernie Tew <drtew@earthlink.net>; Andrea Tew <andreatew@mindspring.com>
Tew Enterp. LLC Retirement Plan            910 Aiken Rd.                                                                                          Versailles       KY                   40383 VIA EMAIL: Bernie Tew <drtew@earthlink.net>; Andrea Tew <andreatew@mindspring.com>
Tew LP Retirement Plan                     910 Aiken Rd.                                                                                          Versailles       KY                   40383 VIA EMAIL: Bernie Tew <drtew@earthlink.net>; Andrea Tew <andreatew@mindspring.com>
George Hofmeister                          c/o Sheldon S. Toll, Esq.           Sheldon S. Toll PLLC          29580 Northwestern Highway, Ste 1000 Southfield       MI                   48075 VIA EMAIL: sst@lawtoll.com
ED&F Man Capital Markets                   c/o Gregory C. Pruden, Esq.         Binder & Schwartz LLP         366 Madison Avenue, Sixth Floor      New York         NY                   10017 VIA EMAIL: gpruden@binderschwartz.com
